Citation Nr: 0212985	
Decision Date: 09/25/02    Archive Date: 10/03/02

DOCKET NO.  92-19 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for depression claimed 
as secondary to service connected post traumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for anxiety claimed as 
secondary to service connected PTSD.

3.  Entitlement to service connection for headaches claimed 
as secondary to service connected PTSD.

4.  Entitlement to service connection for an irritable bowel 
disorder claimed as secondary to service connected PTSD.

5.  Entitlement to service connection for a stomach disorder 
claimed as secondary to service connected PTSD.

6.  Entitlement to service connection for a heart disorder 
claimed as secondary to service connected PTSD.

7.  Entitlement to service connection for hypertension 
claimed as secondary to service connected PTSD.

8.  Entitlement to service connection for dizziness claimed 
as secondary to service connected PTSD.  

(A later decision will be drafted addressing the following 
additional enumerated issues:  (1) Entitlement to a 
disability rating in excess of 10 percent effective October 
24, 1994; in excess of 30 percent effective November 7, 1996; 
in excess of 50 percent effective February 14, 1997; and in 
excess of 30 percent effective March 10, 1999, for PTSD.  (2) 
Entitlement to service connection for residuals of alcohol 
abuse (including hepatitis) and for residuals of multiple 
substance abuse as secondary to service connected PTSD.  (3) 
Entitlement to special monthly compensation based on having 
one disability rated as 100 percent disabling and additional 
disabilities rated as at least 60 percent disabling.  (4) 
Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.)


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran had active duty from October 1966 to March 1971 
and from July 1971 to June 1972.

In a June 1995 decision the Board of Veterans' Appeals 
(Board) denied entitlement to service connection for PTSD.  
The veteran appealed that decision to the Court of Appeals 
for Veterans Claims (formerly the Court of Veterans Appeals) 
(Court), and as the result of a Joint Motion for Remand in 
April 1996 the Court remanded the veteran's appeal to the 
Board for further development and adjudication.  The Board in 
turn remanded the case to the Department of Veterans Affairs 
(VA) Regional Office (RO), and in an April 1997 rating 
decision the RO granted service connection for PTSD.  Because 
the RO granted the benefit sought on appeal, the veteran's 
notice of disagreement pertaining to the denial of service 
connection for PTSD ceased to be valid in terms of conferring 
jurisdiction on the Board for that issue. Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).  In a December 1998 order the 
Court dismissed an appeal filed by the veteran on the basis 
that the Court did not have jurisdiction of an appeal by the 
veteran.

In the April 1997 rating decision the RO assigned an 
effective date of October 24, 1994, for the grant of service 
connection, assigned a non-compensable rating effective with 
that date, and assigned a 10 percent rating effective 
February 25, 1997.  In April 1997 the veteran submitted a 
notice of disagreement with the ratings assigned for PTSD and 
the effective dates for the grant of service connection and 
the assigned ratings.  He was provided a statement of the 
case in May 1997 that included the rating criteria for PTSD 
and the RO's rationale for the assigned ratings.  In July 
1997 he submitted a substantive appeal on the issue of the 
assigned ratings.

In a July 1997 rating decision the RO denied entitlement to 
service connection for depression, anxiety, headaches, 
irritable bowel syndrome, a stomach disorder, a heart 
disorder, hypertension, dizziness, the residuals of alcohol 
abuse, and the residuals of multiple substance abuse, all of 
which the veteran claimed were secondary to PTSD.  The RO 
also denied entitlement to special monthly compensation in 
accordance with 38 U.S.C.A. § 1114(s) (West 1991).  The 
veteran has also perfected an appeal of the July 1997 
decision.

In May 1997 the veteran claimed entitlement to a total 
disability rating based on individual unemployability.  The 
RO did not address that issue in the July 1997 rating 
decision, and in July 1997 the veteran submitted a statement 
that was interpreted as a notice of disagreement with the 
RO's failure to award entitlement to a total disability 
rating.  See Isenbart v. Brown, 7 Vet. App. 537, 541 (1995), 
reconsideration denied July 25, 1995 (a notice of 
disagreement can pertain to the RO's failure to adjudicate an 
issue).  In a January 2000 rating decision the RO denied 
entitlement to a total disability rating, and subsequently 
provided the veteran a statement of the case pertaining to 
that issue.  The veteran then perfected an appeal of the 
denial of a total disability rating based on individual 
unemployability.

In a January 2000 rating decision the RO increased the 
disability rating for PTSD from zero to 10 percent effective 
October 24, 1994; to 30 percent effective November 7, 1996; 
from 30 to 50 percent effective February 14, 1997; and 
reduced the rating from 50 to 30 percent effective March 10, 
1999.  The veteran has not withdrawn his appeal of the 
assigned ratings, and has continued to argue that a higher 
disability rating is warranted for all specified time 
periods.  The Board finds, therefore, that the issue of the 
disability rating assigned for PTSD remains in contention.  
See Fenderson v. West, 12 Vet. App. 119 (1999) (a claim 
remains in controversy if the RO awards less than the maximum 
available benefit).

The veteran's subsequent appeals were previously before the 
Board in September 1997 and September 1998, at which times 
they were remanded to the RO for additional development.  

In September 2000, the Board denied entitlement to an 
increased evaluation for PTSD in excess of 10 percent 
effective October 24, 1994, to November 7, 1996; in excess of 
30 percent effective November 7, 1996 to February 14, 1997; 
in excess of 50 percent effective February 14, 1997, to March 
10, 1999; and in excess of 30 percent effective March 10, 
1999.  The Board also denied as not well grounded, claims of 
entitlement to service connection for depression, anxiety, 
headaches, irritable bowel syndrome, a stomach disorder, a 
heart disorder, hypertension, dizziness, the residuals of 
alcohol abuse (including hepatitis), and the residuals of 
multiple substance abuse.  An issue of entitlement to an 
earlier effective date for a grant of service connection for 
PTSD was remanded by the Board for the issuance of a 
statement of the case.  The Board also determined that the 
veteran's appeal of the RO's failure to provide a medical 
examination was moot.  

The appellant subsequently appealed this matter to the United 
States Court of Appeals for Veterans Claims (CAVC).

On November 9, 2000 the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted, which, among other things, 
heightened VA's duty to assist the veteran.  VCAA of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

In Holliday v. Principi, 14 Vet. App. 280 (2001), the CAVC 
concluded that all provisions of the VCAA are potentially 
applicable to all claims for VA benefits, but that the CAVC 
cannot determine in the first instance the specific 
applicability of the VCAA to a particular case.  14 Vet App. 
at 290.

In March 2001, the Secretary filed a motion for remand and to 
stay proceedings.  In its motion, the party requested that 
the CAVC vacate and remand the previous denial for further 
proceedings to consider the provisions of VCAA as interpreted 
by the CAVC's decision in Holliday. 

On April 25, 2001 the CAVC vacated and remanded the above 
issues for readjudication.  The remanded issue of entitlement 
to an earlier effective date for a grant of service 
connection for PTSD and the mooted appeal of the RO's failure 
to provide a medical examination are not the subject of this 
Court remand.

Pursuant to the CAVC's remand, this case has been returned to 
the Board for further appellate review.  

On February 2, 2001, the Federal Circuit determined that 38 
U.S.C. § 1110 permits a veteran to receive compensation for 
an alcohol abuse or drug abuse disability acquired as 
secondary to, or as a symptom of a service connected 
disability.  Allen v. Principi, 237 F.3d 1368 rehearing in 
banc denied, (Fed. Cir. 2001).  This decision found that it 
is the VA's responsibility to determine how to assess whether 
an alcohol or drug abuse disability is caused by a service 
connected disability.  Allen at 1378.  A temporary stay on 
adjudication of claims for compensation based on alcohol and 
drug abuse disabilities, issued in Chairman's Memorandum 01-
01-13 was lifted on April 18, 2002 following the Federal 
Circuit's denial of a rehearing on this matter.  

In light of the outcome of this recent Federal Circuit 
decision, the Board is undertaking additional development on 
the issues of entitlement to a disability rating in excess of 
10 percent effective October 24, 1994; in excess of 30 
percent effective November 7, 1996; in excess of 50 percent 
effective February 14, 1997; and in excess of 30 percent 
effective March 10, 1999, for PTSD.  This decision also 
necessitates additional development on the issues of 
entitlement to service connection for residuals of alcohol 
abuse (including hepatitis), and the residuals of multiple 
substance abuse, claimed as secondary to service-connected 
post-traumatic stress disorder (PTSD).  Furthermore this 
development may also affect the outcome of the veteran's 
claims for entitlement to special monthly compensation based 
on one disability rated as 100 percent disabling and 
additional disabilities rated as at least 60 percent 
disabling and for entitlement to a total disability rating 
based on individual unemployability due to a service 
connected disability.  Such development is undertaken 
pursuant to authority granted by 67 Fed. Reg. 3,009, 3,104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 3003) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing the 
appellant's response to the notice, the Board will prepare a 
separate decision addressing these claims.


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.

2.  The veteran's depression and anxiety are shown by the 
medical evidence to be symptoms of PTSD rather than separate 
and distinct disabilities.

3.  The veteran has not presented or identified competent 
medical evidence of a current headache disorder, an irritable 
bowel syndrome, a heart disorder, hypertension or any 
disability manifested by dizziness.

4.  The veteran's stomach problems shown in service were 
acute and transitory and resolved without residuals.  

5.  A stomach disorder diagnosed as gastroesophageal reflux 
disease (GERD) was not shown during active service or for 
many years thereafter.

6.  The veteran has not presented or identified any competent 
medical evidence to establish any causal relationship between 
his current gastroesophageal reflux disease and his service-
connected PTSD.  


CONCLUSIONS OF LAW

1.  Depression and anxiety are symptoms of service connected 
PTSD; therefore, entitlement to a separate grant of service 
connection for these symptoms is not warranted.  38 U.S.C.A. 
§§ 1101, 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303, 4.14; Evans (Samuel) v. Brown, 9 Vet. App 273, 281 
(1996).

2.  A headache disability was not incurred or aggravated 
during the veteran's active military service, proximately due 
to, the result of or aggravated by a service-connected 
disability. 38 U.S.C.A. §§ 1101, 1110, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.310(a) (2001); Allen v. 
Brown, 7 Vet. App. 439 (1995).

3.  An irritable bowel disorder was not incurred or 
aggravated during the veteran's active military service, 
proximately due to, the result of or aggravated by a service-
connected disability. 38 U.S.C.A. §§ 1101, 1110, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.310(a) (2001); 
Allen v. Brown, 7 Vet. App. 439 (1995).

4.  A stomach disorder, diagnosed as gastroesophageal reflux 
disease, was not incurred or aggravated during the veteran's 
active military service, proximately due to, the result of or 
aggravated by a service-connected disability. 38 U.S.C.A. §§ 
1101, 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303, 3.310(a) (2001); Allen v. Brown, 7 Vet. App. 439 
(1995).

5.  A heart disorder was not incurred or aggravated during 
the veteran's active military service, proximately due to, 
the result of or aggravated by a service-connected 
disability; nor may service connection be presumed for a 
cardiovascular disease. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310(a) (2001); Allen v. Brown, 7 Vet. App. 
439 (1995).

6.  Hypertension was not incurred or aggravated during the 
veteran's active military service, proximately due to, the 
result of or aggravated by a service-connected disability; 
nor may service connection be presumed for hypertension.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2001); 
Allen v. Brown, 7 Vet. App. 439 (1995).

7.  A disorder manifested by dizziness was not incurred or 
aggravated during the veteran's active military service, 
proximately due to, the result of or aggravated by a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.310(a) (2001); 
Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records show that in November 
1966 he was treated for complaints of congestion, cough and 
dizziness.  In December 1970 he received treatment for nausea 
and stomach cramps.  In May 1972 he underwent a psychiatric 
evaluation at the request of his squadron commander after 
having gone absent without leave (AWOL).  During the 
evaluation he reported that loud noises and crowds caused 
stress and that he was socially isolated.  He had experienced 
an increase in stress since February 1972, resulting in going 
AWOL, for which he was facing legal charges.  He also had a 
number of legal problems due to his behavior as a juvenile.  
His symptoms were assessed as an anxiety reaction secondary 
to the acute realistic situational stress of impending legal 
action.

During his June 1972 separation examination he reported 
having frequent indigestion and stomach trouble with the 
ingestion of greasy and spicy foods.  He treated his symptoms 
with Maalox with good results.  Following the separation 
examination he received treatment on one occasion for 
multiple symptoms, including nausea and vomiting.  The 
records do not indicate the etiology of his symptoms.  The 
service medical records are otherwise silent for any 
complaints or clinical findings pertaining to the claimed 
disorders.

VA treatment records indicate that the veteran received 
treatment for infectious hepatitis in September 1972.  A 
psychiatric evaluation at that time resulted in a diagnosis 
of a personality disorder.  In December 1975, he was admitted 
to the VA Neuropsychiatric Service with complaints of 
"nerves" and gave a history of past episodes of vertigo.  
He was diagnosed with anxiety reaction.  

From October 1987 to May 1989, and again from March 1991 to 
January 1994, the veteran received treatment for alcohol and 
substance abuse follow-up and anger control.  A September- 
October 1987 hospital summary for alcohol problems reflects a 
medical history of some stomach problems when the veteran is 
drinking and of headaches in the facial area from sinusitis.  
During this hospitalization, he was noted to have stomach 
upset due to antibiotic treatment for a rash.  On physical 
examination, no findings pertinent to the claims on appeal 
were noted, although X-ray findings showed thickening of the 
sinuses.  The physician found that the veteran met the 
diagnostic criteria for PTSD.  An October 1987 VA Agent 
Orange examination revealed complaints of "indigestion" 
when eating spicy food, but otherwise he was described as in 
basically good health.  The physical examination portion of 
this examination yielded a blood pressure reading of 110/72, 
and normal findings on examination of the cardiovascular 
system, the head and the abdominal region.  Another October 
1987 treatment record showed a blood pressure reading of 
124/80.  In November 1987, the veteran was admitted for a 
severe rash; pertinent physical examination findings revealed 
an unremarkable cardiac examination and the abdomen was soft, 
with no masses.  The remainder of the treatment records 
through the end of the 1980s to 1991 address treatment for 
alcohol problems, psychiatric problems, orthopedic problems 
and skin problems.  

The veteran underwent a VA psychiatric examination in April 
1991, after having been incarcerated for two years on a drug 
conviction.  The examiner determined that the veteran's 
psychiatric symptoms did not meet the diagnostic criteria for 
PTSD, although he was experiencing adjustment problems 
following his release from prison, in that he had not 
demonstrated sufficient symptoms of avoidance or numbing of 
responsiveness.

During a January 1992 hearing the veteran provided testimony 
regarding his experiences in Vietnam and the symptoms that he 
attributed to PTSD, including bad dreams; fear of people, 
large crowds, and loud noises; social isolation; and 
flashbacks.

In June 1992 the veteran reported increasing headaches over 
the past several weeks, which coincided with his mother's 
illness and discontinuance of his psychiatric medication.  He 
underwent a psychiatric evaluation in August 1992 for the 
purpose of determining whether he had PTSD, but the report of 
the evaluation does not include a diagnosis.  His blood 
pressure readings continued to be below the level considered 
hypertensive through 1992; in May 1992 his blood pressure was 
140/80 and in November 1992 his blood pressure was 138/90.  
In March 1993 he received treatment for gastroenteritis.  In 
May 1993 he was hospitalized for chest pain and underwent 
cardiac testing.  His blood pressure was 141/93 and he was 
diagnosed with anxiety.  

On January 29, 1994, the RO provided the veteran an 
additional VA psychiatric examination, which was conducted by 
the same examiner as the April 1991 examination.  He reported 
having dreams about Vietnam at times, he reacted to the sound 
of helicopters, and he used medication for sleep.  The 
examiner described him as well nourished, well developed, and 
vigorous.  The examiner found that he described a distinct 
level of depression when not on medication that was 
consistent with a dysthymic disorder.  The examiner provided 
diagnoses of a dysthymic disorder and alcohol and 
polysubstance abuse, in long remission.  The examiner again 
found that he had some symptoms of PTSD, but did not 
demonstrate full criteria required for the diagnosis.

On October 24, 1994, he underwent a psychiatric evaluation, 
during which the treating psychiatrist provided a diagnosis 
of adjustment disorder with mixed emotional features and 
chronic PTSD.  He also is shown to have undergone physical 
therapy and fitness program for orthopedic problems and 
weight and cholesterol reduction throughout 1994.  A March 
1994 physical therapy initial evaluation record revealed his 
fitness rating to be excellent.  

During a September 1995 psychiatric evaluation the veteran 
reported having nightmares and intrusive thoughts, avoiding 
crowds and movies about Vietnam, decreased participation in 
activities, feelings of detachment, and a decreased sense of 
future.  He also had chronic hypervigilance, sleep problems, 
a long history of anger problems, increased startle response 
to loud noises, and dissociative episodes.  His mood was 
mildly depressed, his affect controlled, his thought 
processes were productive and linear, and his thought content 
centered around the interview.  He reported having an 
increase in depression and anxiety when he discontinued his 
antidepressant medication.  The treating physician provided 
diagnoses of chronic PTSD and depression, not otherwise 
specified.

The veteran continued to receive ongoing psychiatric 
treatment following the September 1995 evaluation.  He 
intermittently reported being depressed, irritable, and under 
stress due to family and financial problems and changes in 
employment, but was generally described as coping well with 
stress. His symptoms were generally described as mild to 
moderate anxiety and depression.  A January 1997 treatment 
summary reflects treatment for a continued dual axis I 
diagnosis of PTSD, chronic and depression, not otherwise 
specified.  

The veteran underwent a VA examination by a panel of three 
psychiatrists in February 1997 for the purpose of resolving 
the conflicting psychiatric diagnoses.  He had a history of 
anxiety and depression, and had been on antidepressant 
medication since 1991.  He reported demonstrating isolative 
behavior for the previous 10-12 years, and avoiding crowds 
and large groups of people.  He also had a long history of 
problems with anger, having undergone five years of anger 
management therapy.  He had recurring dreams and nightmares 
about his Vietnam experiences and was hyperalert.  He 
complained of decreased concentration, problems with sleep, a 
chronic depressed mood, and restlessness.  On objective 
examination the examiners described his mood as moderately 
anxious, with underlying depression, but he presented himself 
in an appropriate manner.  The examiners provided a dual axis 
I diagnosis of PTSD, chronic, and depression, not otherwise 
specified.  He was described as at risk for recurring 
depression. 

In March 1997 the veteran complained of epigastric pain, and 
in October 1997 his gastric complaints were assessed as 
gastroesophageal reflux disease with a sliding hiatal hernia.

In May 1997 the RO notified the veteran that evidence was 
needed in support of his claim for service connection for the 
multiple disorders in order to make the claim well grounded.  
The RO also informed him that no action would be taken on his 
claim for 30 days in order to provide him the opportunity to 
submit that evidence.

In a May 1997 statement the veteran's representative asserted 
that service connection was warranted for the multiple 
disorders claimed by the veteran because those disorders were 
recognized as being secondary to PTSD by competent medical 
authorities.  He did not provide any medical evidence or 
treatises in support of that assertion.

A July 1997 treatment record indicates that the veteran 
underwent cardiac stress testing, but no clinical signs of 
heart disease were recorded and the testing was found to be 
probably negative for heart disease.  During the course of 
the exercise stress test, his blood pressure was noted to 
fluctuate from 116/92, 144/70 to 146/82.

His depression increased in June 1997 due to the death of a 
friend.  He became very depressed in September 1997 due to a 
family conflict, during which he became isolated, slept all 
the time, felt hopeless and helpless, and had not gone to 
work.  On mental status examination he was adequately 
groomed, his mood was quite depressed, and his affect was 
intermittently dysphoric and tearful.  His thought content 
was productive and linear, and centered around the above 
issue.  The treating physician noted that during the summer 
three of the veteran's Vietnam-veteran friends and his cousin 
had died, and he had become overwhelmed with grief and 
sadness.  At his next clinic visit, in October 1997, he was 
shown to have improved, but he continued to experience stress 
due to a change in employment and having to move to a new 
residence.  He had increased flashbacks and nightmares, 
increased difficulty sleeping, low frustration tolerance, and 
increased irritability.  On examination his mood was less 
depressed and his affect less dysphoric.  The treating 
physician found that he appeared to be working through his 
family problems appropriately.

During a November 1997 VA psychiatric examination the veteran 
reported having persistent, recurrent nightmares, difficulty 
sleeping, poor concentration, poor memory, and frequent 
flashbacks.  He was generally isolated and withdrawn, had 
trouble with crowds, experienced frequent startle responses, 
and had problems controlling his anger.  On examination he 
was alert and oriented, his speech was goal directed, his 
mood was depressed, his affect was reactive and appropriate 
to thought content, and his memory and concentration were 
both poor.  The examiner diagnosed PTSD and dysthymia.  

In December 1997 the veteran continued to experience 
significant stressors pertaining to finding a new residence 
and his employment.  He reported having increased sleep 
disturbance with more nightmares and poor frustration 
tolerance.  He continued to experience stress due to the 
employment and residence changes through February 1998.  His 
anxiety improved in March 1998 when he found better 
employment and a new residence.  In January 1999 he 
complained of increased stress and flashbacks, and the 
treating physician noted that recently he had experienced 
buying a new home, having to move out of his residence in a 
short time frame, having to appear in court for the driving 
under the influence charge, and the death of another friend.  
The physician described the veteran's mood as moderately 
depressed.  His symptoms had improved in February 1999 with 
the resolution of numerous stressors.

In August 1998 the veteran underwent a sigmoidoscopy.  The 
findings were normal flexible sigmoidoscopy.   

In conjunction with the Board's September 1998 remand, in 
April 1999 the RO asked the veteran to submit evidence to 
establish that his claims for service connection were well 
grounded.  He was instructed to submit evidence of current 
disability, evidence of incurrence of a disease or injury in 
service, and evidence of a nexus between the two.  In May 
1999 the veteran's representative responded that the veteran 
would not be submitting the requested evidence because, in 
accordance with 38 C.F.R. § 3.303(b), the claimed 
disabilities were shown to have been chronic during service.

Also in conjunction with the Board's September 1998 remand, 
in July 1999 the RO provided the veteran an additional VA 
psychiatric examination.  That examination included a review 
of the veteran's three-volume claims file and his clinical 
records, and was conducted by the same examiner who conducted 
the examination in April 1991.   The examiner indicated that 
the symptoms of PTSD did not become manifest until the 1990s, 
with a waxing and waning of symptoms that correlated with 
stresses occurring in his life.  On mental status examination 
he was alert, responsive, and neatly dressed and groomed.  
His mood was generally unremarkable, although he demonstrated 
increased stress when discussing his Vietnam experiences.  He 
showed some restlessness and some level of tension.  The 
examiner found that the manifestations of PTSD were 
relatively mild.  The examiner provided diagnoses of chronic 
PTSD, described as relatively mild, and alcohol abuse and 
dependence, in partial remission.

During an additional examination by the same examiner in 
October 1999 the examiner again provided diagnoses of PTSD, 
described as relatively mild, and alcohol dependence, mild by 
report.  The results of the mental status examination were 
approximately the same as in July 1999.

In an October 1999 medical report the veteran's treating 
psychiatrist stated that the veteran received ongoing 
treatment for PTSD, including individual therapy and 
medication.  The psychiatrist reviewed his three-volume 
medical records file and found that the medical records did 
not reveal any ongoing treatment for headaches, irritable 
bowel syndrome, a heart disorder, or hypertension, although 
he had recently complained to the psychiatrist of having 
headaches.  His gastrointestinal complaints had been 
diagnosed as gastroesophageal reflux disease with hiatal 
hernia, which was not related to irritable bowel syndrome.  
He received medical treatment for degenerative joint disease, 
gastroesophageal reflux disease, and high cholesterol, which 
the treating physician stated were not significantly related 
to PTSD.

The remaining medical evidence does not indicate that the 
veteran has a chronic headache disorder, irritable bowel 
syndrome, a heart disorder, hypertension, or any medical 
disorder manifested by dizziness.

Criteria

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
or aggravated in active military service or, it is 
proximately due to or the result of service-connected disease 
or injury. 38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.310 (2001). When there is 
aggravation of a nonservice-connected condition which is 
proximately due to or the result of service-connected disease 
or injury, the claimant will be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2001).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b) (2001).

Where a veteran has served for 90 days or more during a 
period of war or had peacetime service after December 31, 
1946, and a cardiovascular disease, including hypertension, 
becomes manifest to a compensable degree within one year 
after termination of such service, such disease shall be 
presumed to have been incurred in service.  This is a 
rebuttable presumption.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2001).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury. Hickson v. West, 12 Vet. App. 247, 
253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).


Analysis Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date. 
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. App. 
280 (2001); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000. 66 Fed. Reg. 45,620, 
45,630-45,632 (August 29, 2001) (codified at 38 C.F.R. § 
3.159).

The Board finds that the duty to notify and the duty to 
assist with respect to the issues of service connection for 
anxiety, depression, a headache disorder, irritable bowel 
syndrome, a stomach disorder, a heart disorder, hypertension 
and dizziness have been met under the new law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  The veteran was given further notice of what was 
required to substantiate his claim in the Statement of the 
Case (SOC) and in the subsequent Supplemental Statements of 
the Case (SSOC).  That is, he was provided with notice of the 
laws and regulations pertaining to service connection, as 
well as a rationale explaining why his claim was denied.  The 
decisions provided the veteran with notice of his appellate 
rights.

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claims, including relevant records 
adequately identified by him as well as authorized by him to 
be obtained.

The veteran's complete service medical records are already of 
record, having been obtained in 1971 and in 1989 from the 
National Personnel Records Center (NPRC).  The RO obtained 
the VA medical records identified by the veteran in support 
of his claim.  These were associated with the claims folder.  
In October 1997, the representative sent a letter asserting 
that the only treatment the veteran has received was at the 
Lincoln VA medical center.  All available records from 
Lincoln medical center from 1972 through 1999 have been 
obtained.  

An attempt was made to obtain records from the Bureau of 
Prisons, after the veteran alleged having received medical 
treatment at Sandstone Penitentiary between 1989 and 1991.  
In November 1996, the RO contacted the Bureau of Prisons to 
obtain these records.  The Bureau of prisons replied that a 
special consent form DOJ-361 would have to be filled out by 
the veteran before it could release these records and sent 
one to the RO, which sent it to the veteran.  The 
adjudication officer sent a letter advising the 
representative that the DOJ-361 had been sent to the veteran 
in December 1996 and that the veteran must return the 
completed form to the RO in order to obtain these records.  
In a January 1997 letter, the veteran's representative 
replied stating that the veteran had not received the DOJ-
361.  The RO sent the veteran another DOJ-361 form in May 
1997.  The veteran has not returned the completed consent 
form to the RO and there have been no allegations that he did 
not receive it a second time.  

In October 1998, after the Board's September 1998 remand, the 
RO sent a letter to the veteran requesting he provide 
information concerning any additional medical evidence to 
support his claims; he was provided forms for authorization 
of release of records to complete.  It also asked whether the 
veteran was receiving Social Security Benefits.  The same 
letter was sent to the representative in April 1999.  In 
another April 1999 letter the RO sent to the representative 
in care of the veteran, they were requested to provide 
additional medical evidence to support his claims and were 
informed of the nature of the evidence that was required.  
After receiving the April 1999 notification letter from the 
RO, the veteran's representative  responded in a May 1999 
letter that he was not required to submit additional evidence 
as the claimed disabilities were chronic in service.  In 
February 2002, the Board of Veterans' Appeals sent a letter 
affording the veteran 90 days to submit additional evidence.  

The evidence also includes a transcript of the veteran's 
personal hearing testimony and statements of the veteran in 
support of his claim.  Finally, the veteran underwent several 
VA medical examinations and the examiner rendered an opinion, 
which provides sufficient competent medical evidence to 
decide the claim.  38 U.S.C.A. § 5103A (West Supp. 2001); see 
also 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (codified 
at 38 C.F.R. § 3.159(c)).

In this case, there is no need for further assistance in 
obtaining evidence because the evidence already obtained 
indicates that there is no reasonable possibility that any 
further assistance VA would provide to the claimant would 
substantiate the claim. 38 U.S.C.A. § 5103A(a)(2) (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(codified at 38 C.F.R. § 3.159(d)).  There is no indication 
of additional relevant evidence to advise him to obtain and 
submit, and there is no allegation that VA medical records 
subsequent to 1999 would contain anything other than 
cumulative, repetitious treatment information.  In light of 
the foregoing, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to his claim is required to comply with the duty to 
assist him as mandated by 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001).  Quartuccio v. Principi, No. 01-997 (U.S. Vet. 
App. June 19, 2002).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

Analysis

The Board notes as an initial matter that with the exception 
of gastrointestinal complaints, which are documented in the 
service medical records, the veteran has not presented any 
lay or medical evidence of having incurred the claimed 
disorders, either directly or, where applicable, 
presumptively, during active service.  He contends that the 
claimed disorders are secondary to his service-connected 
PTSD.

The medical evidence indicates that depression and anxiety 
are manifestations of PTSD.  The depression and anxiety, as 
symptoms of PTSD, are considered in determining the 
appropriate disability rating for PTSD.  The regulations 
prohibit the evaluation of the same disability under various 
diagnoses.  Evans (Samuel) v. Brown, 9 Vet. App. 273, 281 
(1996) (a veteran cannot receive separate disability ratings 
for the same disability or the same manifestations); 38 
C.F.R. § 4.14.  The Board finds, therefore, entitlement to a 
separate and distinct award of service connection for anxiety 
or depression is not warranted.

The veteran has not provided any medical evidence showing 
that he has a chronic headache disorder, irritable bowel 
syndrome, a heart disorder, hypertension, or any medical 
disorder manifested by dizziness.  His treating physician 
provided a medical report indicating that he did not have 
irritable bowel syndrome, a heart disorder, or hypertension.  

There are no medical records showing treatment for a chronic 
disorder manifested by dizziness.  The lone reference to 
dizziness was a late 1975 VA Neuropsychiatric Service record 
that gave a past history of vertigo.  Likewise, there is no 
evidence of any treatment for an irritable bowel disorder, 
with normal findings noted on a sigmoidoscopy report from 
August 1998.

Cardiovascular records from July 1997 revealed no evidence of 
any heart disease.  The medical records do not consistently 
reflect blood pressure readings that meet the VA's criteria 
for hypertension.  Hypertension or isolated systolic 
hypertension must be confirmed by readings taken two or more 
times on at least three different days.  For purposes of this 
section, the term hypertension means that the diastolic blood 
pressure is predominantly 90 mm. or greater and isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic 
Code 7101, Note 1 (2001).  Although there were a few 
instances where the veteran's diastolic blood pressure 
readings went above 90 mm, this was not shown to be the 
predominant readings and no physicians have diagnosed him 
with hypertension.  

Although the treatment records indicate that the veteran 
complained of headaches, the records do not show that his 
complaints resulted in a diagnosis of a chronic headache 
disorder.  The complaint of pain, in the absence of a medical 
diagnosis of the underlying disability, is not subject to 
service connection. Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999) dismissed in part and vacated in part on other 
grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001).  The veteran's assertion that he has the claimed 
disabilities is not probative because he is not competent to 
provide evidence of a medical diagnosis.  See Grottveit, 5 
Vet. App. at 93.  

The service medical records did show some acute and 
transitory stomach problems, with treatment for nausea and 
cramps in 1970 and a history given by the veteran in his June 
1972 separation examination of some indigestion and stomach 
problems upon eating greasy foods.  Thereafter, there was no 
evidence of a chronic gastrointestinal disorder shown in the 
medical records.  The medical evidence shows that the veteran 
was first diagnosed with gastroesophageal reflux disease in 
October 1997, many after service.  However, he has not 
provided evidence showing that this gastrointestinal reflux 
disease is a chronic disease that manifested during service.  
He has also not provided any competent medical evidence 
indicating that the gastroesophageal reflux disease is 
related to PTSD.  Velez v. West, 11 Vet. App. 148, 158 
(1998).  His treating psychiatrist provided the opinion that 
the gastroesophageal reflux disease was not related to PTSD.  
In the absence of medical evidence of a relationship between 
the claimed disorder and service or a service-connected 
disability, the Board has determined that the veteran's 
gastroesophageal reflux disease did not begin in active 
service and is not proximately due to or the result of his 
service-connected PTSD.  

The Board finds that a preponderance of the evidence is 
against these claims for service connection and the benefit 
of the doubt is not for application.  The Board concludes 
that headaches, irritable bowel syndrome, a stomach disorder, 
a heart disorder, hypertension and dizziness were not 
incurred or aggravated during the veteran's active military 
service, or secondary to a service-connected disability. 38 
U.S.C.A. §§ 1110 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303, 3.310 (2001).  The Board also finds that the 
preponderance of the evidence is against a separate and 
independent grant of service connection for depression and 
anxiety.  


ORDER

The claim of entitlement to service connection for headaches, 
irritable bowel syndrome, a stomach disorder, a heart 
disorder, hypertension and dizziness, all claimed as 
secondary to PTSD, is denied.

The claim of entitlement to a separate and independent grant 
of service connection for depression and anxiety is denied.


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

